Case 19-70196-hdh13 Doc 7 Filed 07/26/19                Entered 07/26/19 13:14:54        Page 1 of 1




Monte J. White and Associates
Monte J. White
1106 Brook Ave, Hamilton Place
Wichita Falls, TX 76301
(940)723-0099
(940)723-0096 Fax
                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                       WICHITA FALLS DIVISION

IN RE:                                                   §
                                                         §
Stephen Brant Peterson, Jr                               §       CASE NO. 19-70196-HDH-13
AND                                                      §
Kristy Kay Peterson                                      §       Hearing on 08/14/2019
DEBTORS                                                  §       10:00 A.M.


                                 NOTICE OF HEARING ON
                       DEBTORS' MOTION TO EXTEND AUTOMATIC STAY

         COME NOW Stephen Brant Peterson, Jr and wife, Kristy Kay Peterson, Debtors, and file this
Notice of Hearing. Attorney for Debtors hereby notifies that hearing on Debtors' Motion to Extend
Automatic Stay is set before the Honorable Judge Harlin D. Hale, at 10:00 A.M., 08/14/2019, in the
United States Bankruptcy Court, Room 222, 1000 Lamar, Wichita Falls, Texas 76301. A pre-hearing
conference will be held at 8:30 A.M., on the same date at the same location.


                                                         Respectfully submitted,

                                                         /s/Monte J. White
                                                         Attorney for Debtors


                                     CERTIFICATE OF SERVICE

        The undersigned hereby certified that on July 26, 2019, a true and correct copy of the foregoing
was served on all parties in interest on the mailing matrix by ECF and/or regular mail:

                                                         /s/Monte J. White,
                                                         Attorney for Debtors
